Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – see Jin.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 8, 12, 13, 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0324031 A1) in view of Jin et al (US 2019/0251018 A1).
Claim 1. Kim shows a system (figs. 1 - 2) comprising:  	a production network that provides computing services (abstract), the production network comprising:  	computing devices that provide the computing services (fig. 6); and  	network devices that route traffic to the computing devices ([0049]), wherein each network device of the network devices is logically partitioned into a main segment that routes production traffic for providing the computing services and a ghost segment that routes testing traffic not included in the production traffic ([0050]: each of two servers 612 may have sufficient resources 608 to support 10 VMs 604), wherein  	the main segment and the ghost segment use hardware of the network device and separate, identical instances of network software ([0050]: to implement sessions using these two servers 612, first server 612 may be instantiated with 10 VMs 604 to support two instantiations of gateway VNF 602a, and second server 612 may be instantiated with 9 VMs: five VMs 604 to support one instantiation of gateway VNF 602a and four VMs 604 to support two instantiations of PCRF VNF 602b).Kim does not very expressly describe features of:  	the main segment uses a first set of configurations and the ghost segment uses a second set of configurations different from the first set of configurations; and  	debugging software that generates the testing traffic and verifies ghost routing tables and ghost forwarding tables of one or more ghost segments of the network devices.
Jin teaches features of:
 	a main segment uses a first set of configurations and a ghost segment uses a second set of configurations different from the first set of configurations (fig. 3 and [0038]: producing identical testing blocks of the production data (Block 0005-0008) in the test environment and thus, the production blockchain 302, and the test blockchain 304 can be executed in parallel, and independent of one another); and 
 debugging software that generates the testing traffic and verifies ghost routing tables and ghost forwarding tables of one or more ghost segments of the network devices ([0029]: IDEs enable testing of smart contracts for debugging).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Jin in the system of Kim to facilitate a testing platform for blockchain networks that enables testing of applications without impacting a production blockchain.
Claim 2. Kim shows the system of claim 1, wherein the production network further comprises physical interfaces between the network devices, wherein each of the physical interfaces includes a logical sub-interface and wherein adjacent main segments maintain protocol sessions using the physical interfaces and adjacent ghost segments maintain separate routing protocol sessions using logical sub-interfaces ([0041]: each VM 604 may consume various network resources from a hardware platform 606, such as a resource 608, a virtual central processing unit (vCPU) 608a, memory 608b, or a network interface card (NIC) 608c).

Claim 3. Kim shows the system of claim 1, wherein the hardware comprises an application-specific integrated circuit (ASIC) and the network software comprises ASIC control software (fig. 4).

Claim 4. Kim shows the system of claim 3, wherein the debugging software verifies that the ASIC and the ASIC control software operate correctly with the second set of configurations (fig. 4).

Claim 5. Kim shows the system of claim 1, wherein the ghost segment of each of the network devices is logically partitioned from the main segment using virtual routing and forwarding (VRF) ([0019]: allow for tracing and measuring that may be run as a virtual network function (VNF) with flexibility and scale. SD™ service may provide tracer services that filter, capture, or forward flows that may include packets).

Claim 6. Kim shows the system of claim 1, wherein each of the network devices further comprises segmentation software that logically partitions the ghost segment from the main segment ([0022]: a particular type of traffic).

Claim 7. Kim shows the system of claim 1, wherein the main segment includes a main routing table and the ghost segment includes a ghost routing table and each of the network devices includes pre-defined criteria for selecting between the main routing table and the ghost routing table for routing a packet ([0041]: a gateway VNF 602a and a policy and charging rules function (PCRF) VNF 602b).

Claim 8. Kim shows the system of claim 7, wherein the pre-defined criteria includes a policy-based routing (PBR) rule ([0041]).

Claim 12. Kim shows a system (figs. 1 – 2) comprising:  	a production network (abstract), the production network comprising:  	computing devices for providing computing services to customers (fig. 6);  	network devices for routing customer traffic to the computing devices (fig. 6), wherein  	the network devices are logically partitioned into a main network and a ghost network ([0049]), wherein the main network has a first set of configurations and the ghost network has a second set of configurations different from the first set of configurations ([0050]: each of two servers 612 may have sufficient resources 608 to support 10 VMs 604), wherein  	the main network routes the customer traffic to the computing devices based on main routing tables and the ghost network routes testing traffic distinct from the customer traffic based on ghost routing tables ([0050]: to implement sessions using these two servers 612, first server 612 may be instantiated with 10 VMs 604 to support two instantiations of gateway VNF 602a, and second server 612 may be instantiated with 9 VMs: five VMs 604 to support one instantiation of gateway VNF 602a and four VMs 604 to support two instantiations of PCRF VNF 602b).Kim does not expressly describe features of:  	the main network uses hardware of the network devices and network software and the ghost network uses the hardware of the network devices and separate, identical instances of the network software, and wherein the ghost network and the main network have a same topology; and  	debugging software that generates the testing traffic and verifies the ghost routing tables of the ghost network.Jin teaches features of:
 	a main segment uses a first set of configurations and a ghost segment uses a second set of configurations different from the first set of configurations (fig. 3 and [0038]: producing identical testing blocks of the production data (Block 0005-0008) in the test environment and thus, the production blockchain 302, and the test blockchain 304 can be executed in parallel, and independent of one another), identical instances of the network software, and wherein the ghost network and the main network have a same topology ([0038]: the test blockchain 304 reflects the production data, as blocks are added to the test blockchain 304 during testing (e.g. after time t0) and the production chain (302) does not have access to the test data folder); and 
 debugging software that generates the testing traffic and verifies ghost routing tables and ghost forwarding tables of one or more ghost segments of the network devices ([0029]: IDEs enable testing of smart contracts for debugging).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Jin in the system of Kim to facilitate a testing platform for blockchain networks that enables testing of applications without impacting a production blockchain.
Claim 13. Kim shows the system of claim 12, wherein the production network further comprises  	physical interfaces between the network devices, wherein each of the physical interfaces includes a logical sub-interface and wherein the main network routes the customer traffic through the physical interfaces and the ghost network routes the testing traffic through logical sub-interfaces ([0041]: each VM 604 may consume various network resources from a hardware platform 606, such as a resource 608, a virtual central processing unit (vCPU) 608a, memory 608b, or a network interface card (NIC) 608c).

Claim 16. Kim shows the system of claim 12, wherein the ghost routing tables and the main routing tables use shared ternary content-addressable memory (TCAM) entries for overlapping routes (fig. 4).

Claim 18. Kim shows the method of claim 17 further comprising:  	detecting, after routing the test traffic, a bug originating in a ghost forwarding plane ([0019]: a framework for debugging of operational use cases that may be in an SDN. Software-defined tracing and measurement (SD™), as disclosed herein, may allow for debugging at multiple vantage points at different layers (e.g. layer 2, layer 3, etc.)).

Claim 19. Kim shows the method of claim 17 further comprising:  	detecting, after routing the test traffic, a bug resulting from interaction between a ghost control plane and a ghost forwarding plane ([0019]: a framework for debugging of operational use cases that may be in an SDN. Software-defined tracing and measurement (SD™), as disclosed herein, may allow for debugging at multiple vantage points at different layers (e.g. layer 2, layer 3, etc.)).

Claim 20. Kim shows the method of claim 17 further comprising:  	changing, after verifying the ghost routing tables and the ghost forwarding tables, the first set of configurations to be equivalent to the second set of configuration settings ([0051]).
---------- ---------- ----------

Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Jin et al and in further view of Bhattacharya et al (US 2017/0118041 A1).
Claim 9. Kim, modified by Jin, shows the system of claim 8; Kim, modified by Jin, does not expressly describe wherein the PBR rule matches traffic to the ghost routing table based on specific differentiated services code point (DSCP) bits.Bhattacharya teaches DSCP bits for routing ([0094] and [0347]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DSCP feature taught by Bhattacharya in the traffic routing process of Kim, modified by Jin, to facilitate deploying extended bridges for various high traffic volume applications such as campus networks, virtualized data centers (VDCs), private clouds, and the like.

Claim 10. Kim, modified by Jin, shows the system of claim 7; Kim, modified by Jin, does not expressly describe wherein changes to the second set of configurations affect the ghost routing table but not the main routing table.Bhattacharya teaches set of configurations affect the ghost routing table but not the main routing table ([0226]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature taught by Bhattacharya in the traffic routing process of Kim, modified by Jin, to facilitate deploying extended bridges for various high traffic volume applications such as campus networks, virtualized data centers (VDCs), private clouds, and the like.


Claim 11. Kim, modified by Jin, shows the system of claim 1; Kim, modified by Jin, does not expressly describe wherein the second set of configurations includes an access-control list (ACL) or a route filter not present in the first set of configurations.Bhattacharya teaches setting configuration including ACL ([0433]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the ACL feature taught by Bhattacharya in the traffic routing process of Kim, modified by Jin, to facilitate deploying extended bridges for various high traffic volume applications such as campus networks, virtualized data centers (VDCs), private clouds, and the like.

---------- ---------- ----------
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 	Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2018/0324031 A1).
Claim 17. Kim shows a method for implementing a configuration change on a production network, wherein the production network provides computing services to customers (figs. 1 – 2), includes a first set of configurations, and includes a set of network devices comprising control planes and forwarding planes (fig. 6; abstract), the method comprising:  	generating ghost control planes and ghost forwarding planes by replicating the control planes and the forwarding planes of the set of network devices ([0049]), wherein the ghost control planes and the ghost forwarding planes operate on the set of network devices in parallel with the control planes and the forwarding planes ([0050]: each of two servers 612 may have sufficient resources 608 to support 10 VMs 604);  	routing customer traffic using the control planes, the forwarding planes, and the first set of configuration settings ([0050]: to implement sessions using these two servers 612, first server 612 may be instantiated with 10 VMs 604 to support two instantiations of gateway VNF 602a, and second server 612 may be instantiated with 9 VMs: five VMs 604 to support one instantiation of gateway VNF 602a and four VMs 604 to support two instantiations of PCRF VNF 602b);  	routing test traffic using the ghost control planes, the ghost forwarding planes, and a second set of configuration settings ([0027]: test (ghost) segments and normal segments), wherein the second set of configuration settings is different from the first set of configuration settings ([0019]: tracers 94 may be invoked on-demand to generate test traffic. SD™ service may provide measurement services that may include deploying or controlling tracers (and collecting results), deducing expected topologies or connectivity to verify independently or interface with standard stats from other systems and network devices);  	verifying, after routing the test traffic, ghost routing tables of the ghost control planes and ghost forwarding tables of the ghost forwarding planes ([0019]: tracers 94 may be invoked on-demand to generate test traffic. SD™ service may provide measurement services that may include deploying or controlling tracers (and collecting results), deducing expected topologies or connectivity to verify independently or interface with standard stats from other systems and network devices); and  	routing, after verifying the routing tables and the forwarding tables of the ghost control planes and the ghost forwarding planes, the customer traffic through the control planes and the forwarding planes using the second set of configuration settings ([0019]: a framework for debugging of operational use cases that may be in an SDN. Software-defined tracing and measurement (SD™), as disclosed herein, may allow for debugging at multiple vantage points at different layers (e.g. layer 2, layer 3, etc.)).
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Sood et al, US 2021/0400066 A1: a method identifying data processing timeouts in live risk analysis systems wherein persistent volume storage may include testing requests with metadata for requests, including a number of times a request to test a risk analysis system should be replayed using production data traffic, a delay between consecutive requests (e.g. 10 seconds, 1 minute, which may be used to stagger processing times to process different data and analyze the data), whether requests should be executed in parallel or sequentially, and/or other request metadata that affects the execution of a request to test a risk analysis system using fraudulent production data traffic from a production computing environment ([0054]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th September 2022